Citation Nr: 0311269	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  94-45 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of tension headaches, currently rated as 30 
percent disabling.  

2.  Evaluation of right rhomboid muscle spasm, currently 
rated as noncompensable.

3.  Evaluation of left rhomboid muscle spasm, currently rated 
as noncompensable.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The law and 
regulations eliminate the concept of a well-grounded claim, 
redefine the obligations of VA with respect to the duty to 
assist, and supersede the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also Disabled American Veterans 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  Hereinafter known collectively 
as VCAA.

With regard to the issue of an increased evaluation for 
tension headaches, the Board notes that the last 
comprehensive VA examination afforded the veteran with regard 
to her headaches occurred in September 1998.  

The RO mailed VCAA letter in May 2003.  Referral to the Board 
several days later was premature.

With regard to the veteran's claims for increased evaluations 
for right and left rhomboid muscle spasms, the Board notes 
that the last comprehensive VA examination was in June 1999.  
Subsequent to that time, the veteran has sought treatment and 
complained of numerous neck problems, including muscle 
tension in her neck, with involvement of the 
sternocleidomastoid and trapezius muscles.   

Moreover, the veteran's representative has requested that the 
veteran be afforded additional VA examinations to determine 
the current severity of the veteran's condition for all three 
disorders.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate her claim and 
that her failure, without good cause, to report for scheduled 
examinations could result in the denial of her claim.  
38 C.F.R. § 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  The RO should honor the time 
requirement.  (The letter was mailed on 
May 2, and the case was certified on May 
7, 2003.)

2.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of the service-connected tension 
headaches.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner.  The examiner is comment on 
the absence or presence of the following: 
characteristic prostrating attacks 
occurring on an average of once a month 
over the last several months; very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  Complete 
detailed rationale should be provided for 
each of the answers.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
severity of her service-connected right 
and left rhomboid spasms.  All necessary 
tests and studies, including range of 
motion testing, should be performed and 
all findings should be reported in 
detail.  

4.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the above action the claim 
remains denied, the case should be returned after compliance 
with requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  




		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




